Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 39 is objected to because of the following informalities:  
Claim 39 is missing a period at the end of the claim.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a structure that is configured ot “store the determined medicament amount and time stamp” of claim 27. 
Claim 28 is similarly rejected by virtue of its dependency upon claim 27. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23, 29-35, 38 and 40-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0313349 to Krulevitch et al.
Regarding claim 21, Krulevitch et al. discloses a data collection device (unit 202) comprising: 
a first portion (knob 278 and follower 240); 
a second portion (capture ring 244), wherein the first portion (knob 278 and follower 240) is configured to rotate relative to the second portion (capture ring 244) (paragraphs 60-61);
a sensor arrangement (sensor 214 and slider 215) configured to detect rotation of the first portion (knob 278 and follower 240) relative to the second portion (capture ring 244) (paragraphs 58, 60-61,71-72), wherein the sensor arrangement (sensor 214 and slider 215) is supported by the second portion (capture ring 244) (paragraph 60), and wherein the sensor arrangement (sensor 214 and slider 215) directly detects rotation of the first portion (at least via follower 240; paragraph 58) ; and 
a processor arrangement (processor on processor board 270) configured to determine a medicament amount expelled by an injection device (drug delivery device 124) based on the detected rotation (paragraphs 58, 60-61,71-72 and paragraph 75).
Regarding claim 22, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 21, and Krulevitch et al. further discloses that the sensor arrangement (sensor 214 and slider 215) is fixed in rotation relative to the second portion (capture ring 244) (paragraph 60) and rotates with the second portion (capture ring 244) as medicament is expelled by the injection device (paragraph 61).
Regarding claim 23, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 21, and Krulevitch et al. further discloses that the first portion (knob 278 and follower 240) is configured for attachment to the injection device (drug delivery device 124); and the second portion (capture ring 244) is rotatably attached to the first portion (knob 278 and follower 240) (paragraph 69).

Regarding claim 29, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 21, and Krulevitch et al. further discloses that the data collection device (unit 202) is configured to switch between a first configuration (configuration where knob 278 and capture ring 244 are engaged) in which rotation of the first portion relative to the second portion is prevented and a second configuration (configuration where knob 278 and capture ring 244 are disengaged) in which the first portion can be rotated relative to the second portion (paragraphs 60-61).
Regarding claim 30, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 21, and Krulevitch et al. further discloses that the sensor arrangement comprises one or more of an optical sensor, a magnetic sensor, a capacitive sensor, or a mechanical sensor (paragraphs 18 and 54).
Regarding claim 31, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 21, and Krulevitch et al. further discloses that the first portion (knob 278 and follower 240) is configured to be attached to a rotatable component of the injection device (drug delivery device 124 at dosage selector 220) (Fig. 6B and 6G).
Regarding claim 32, Krulevitch et ai. discloses the claimed invention as discussed above concerning claim 21, and Krulevitch et al. further discloses that the first portion (knob 278 and follower 240) is provided with one or more external grip features (shown in Figs. 6B and 6C) to facilitate gripping of the first portion by a user to effect rotation of the data collection device (at least knob 278 of unit 202) relative to a housing of the injection device (housing of drug delivery device 124).
Regarding claim 33, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 21, and Krulevitch et al. further discloses that a user-accessible surface of the first portion (knob 278 and follower 240) is larger than a user-accessible portion of the second portion (capture ring 244) when the data collection device (unit 202) is installed on the injection device (drug delivery device 124) (see Fig. 6C).
Regarding claim 34, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 21, and Krulevitch et al. further discloses that the second portion (capture ring 244) is rotatably coupled with the first portion (knob 278 and follower 240) at a location that is closer radially to a longitudinal axis of the data collection device (unit 202) than an outer diameter of the data collection device (unit 202)(see Fig. 7E which shows that capture ring 244 is coupled to knob 278 on an inner surface, which is at a location that is closer radially to a longitudinal axis of the data collection device than an outer diameter of the data collection device).
Regarding claim 35, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 21, and Krulevitch et al. further discloses that the first portion (knob 278 and follower 240) includes an element (aperture 252) configured to fit at least partly around a dose button (actuation button 216) of the injection device (drug delivery device 124) when the data collection device (unit 202) is coupled to the injection device (paragraph 58).

Regarding claim 38, Krulevitch et al. discloses a data collection device (unit 202) comprising:
a first portion (capture ring 244) having one or more features (inner undulating surfaces 244b of capture ring 244) configured for attaching the data collection device (unit 202) to a dosage knob (dosage selector 220) of an injection device (drug delivery device 124) (paragraph 60);
a second portion (knob 278 and follower 240) rotatably attached to the first portion (capture ring 244) (paragraphs 60-61), the second portion (knob 278 and follower 240) configured to engage with a dose button (actuating button 216) of the injection device (drug delivery device 124) (via aperture 252);
a sensor arrangement (sensor 214) configured to detect rotation of the first portion (capture ring 244) relative to the second portion (knob 278 and follower 240) during expulsion of a medicament by the injection device (paragraphs 58, 60-61,71-72); wherein the sensor arrangement(sensor 214)  is supported by the second portion (knob 278 and follower 240) (paragraph 58), and wherein the sensor arrangement (sensor 214) directly detects rotation of the first portion (capture ring 244) (paragraphs 60 and 72); and
a processor arrangement (processor on processor board 270) configured to, based on said detected movement, determine a medicament amount expelled by an injection device (drug delivery device 124) (paragraphs 58, 60-61,71-72 and paragraph 75).
Regarding claim 40, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 38, and Krulevitch et al. further discloses that the one or more features (inner undulating surfaces 244b of capture ring 244) configured for attaching the data collection device (unit 202) to the dosage knob (dose selector 220) of the injection device (drug delivery device 124) (paragraph 60) are configured to provide a non-permanent coupling between the first portion (capture ring 244) and the dosage knob (dosage selector 220) of the injection device (drug delivery device 124) (paragraph 86, unit 202 is removable from drug delivery device 124).
Regarding claim 41, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 38, and Krulevitch et al. further discloses that the first portion (capture ring 244) has an internal surface shaped to correspond to external features of the dosage knob (dosage selector 220) of the injection device (drug delivery device 124) (paragraph 60).
Regarding claim 42, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 38, and Krulevitch et al. further discloses that the first portion (capture ring 244) has an internal surface configured to mate with externa! features of the dosage knob (dosage selector 220) of the injection device (drug delivery device 124) (paragraph 60).
Regarding claim 43, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 42, and Krulevitch et al. further discloses that the internal surface of the first portion (capture ring 244) includes grooves that correspond in shape with formations on a surface of the dosage knob (dosage selector 220) of the injection device (drug delivery device 124) (see Fig. 7E and paragraph 60).
Regarding claim 44, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 38, and Krulevitch et al. further discloses that a user-accessible surface of the second portion (knob 278 and follower 240) is larger than a user-accessible portion of the first portion (capture ring 244) when the data collection device (unit 202) is installed on the injection device (drug delivery device 124) (see Fig. 6C).
Regarding claim 45, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 38, and Krulevitch et ai. further discloses that the second portion (knob 278 and follower 240) is rotatably coupled with the first portion (capture ring 244) at a location that is radially further from a longitudinal axis of the data collection device than it is to an outer diameter of the data collection device (unit 202) (see Fig. 7E which shows that capture ring 244 is coupled to knob 278 on an inner surface, which is at a location that is closer radially to a longitudinal axis of the data collection device than an outer diameter of the data collection device).
Regarding claim 46, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 38, and Krulevitch et al. further discloses that the data collection device (unit 202) is configured to switch between a first configuration (configuration where knob 278 and capture ring 244 are engaged) in which rotation of the first portion (capture ring 244) relative to the second portion (knob 278 and follower 240) is prevented and a second configuration (configuration where knob 278 and capture ring 244 are disengaged) in which the first portion (capture ring 244) can be rotated relative to the second portion (knob 278 and follower 240) (paragraphs 60-61).
Regarding claim 47, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 38, and Krulevitch et al. further discloses that at least part of the second portion (knob 278 and follower 240) is movable axially relative to the first portion (capture ring 244) (paragraph 62).
Regarding claim 48, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 38, and Krulevitch et al. further discloses that the sensor arrangement comprises an optical sensor (paragraph 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37, 39, 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al. either alone, or in further view of Injecting Insulin With the Lantus SoloSTAR Pen video, available online as of 10/29/2012 (hereinafter Lantus video).
Regarding claim 36, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 21, and Krulevitch et al. further discloses a medicament administration apparatus (drug delivery device 124) comprising: an injection device (drug delivery device 124) comprising a dosage knob (dosage selector 220) and a dose button (actuation button 216) arranged to cause expulsion of the medicament from the injection device; and the data collection device according to claim 21.
Krulevitch et al. does not expressly teach that the injection device (drug delivery device 124) comprises a dosage knob (dosage selector 220) configured to rotate as a medicament is expelled from the injection device. However, paragraph 72 teaches that the injection device is a Lantus SoloStar manufactured by Sanofi Aventis.
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art that the dosage knob of the Lantus SoloStar insulin pen manufactured by Sanofi Aventis is configured to rotate as a medicament is expelled from the injection device, as this is how the Lantus SoloStar insulin pen functions.
Nonetheless, Lantus video teaches how to use the Lantus SoloStar insulin pen. Specifically, at time stamp 4:04-4:06 and 4:49-4:52, the Lantus SoloStar insulin pen is shown with the dosage knob rotating as a medicament is expelled from the injection device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the dosage knob of the device of Krulevitch et al. is configured to rotate as a medicament is expelled from the injection device as claimed since this is the known method of operation for performing an injection with the Lantus SoloStar insulin pen manufactured by Sanofi Aventis.
Regarding claim 37, Krulevitch et al. teaches the claimed invention as discussed above concerning claim 36, and Krulevitch et al. further teaches that the second portion (capture ring 244) of the data collection device (unit 202) is arranged to press on the dose button (actuation button 216) when pressure is applied to the second portion (paragraph 60 and 62).
Regarding claim 39, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 38, and Krulevitch et al. further discloses that the sensor arrangement (sensor 214) is fixed in rotation relative to the second portion (knob 278 and follower 240) (paragraph 72), but it is not clear if the sensor arrangement rotates with the second portion as medicament is expelled by the injection device.
However, paragraph 72 of Krulevitch et al. teaches that the injection device is a Lantus SoloStar manufactured by Sanofi Aventis.
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art that if the dosage knob of the Lantus SoloStar insulin pen manufactured by Sanofi Aventis is configured to rotate as a medicament is expelled from the injection device, as this is how the Lantus SoloStar insulin pen functions, the second portion (at least follower 240), which fits over the dosage knob (dosage knob 220) of Krulevitch et al. (paragraph 60) and has the sensor arrangement (sensor 214 attached thereto (paragraph 58), must also rotate as medicament is expelled by the injection device. 
Nonetheless, Lantus video teaches how to use the Lantus SoloStar insulin pen. Specifically, at time stamp 4:04-4:06 and 4:49-4:52, the Lantus SoloStar insulin pen is shown with the dosage knob rotating as a medicament is expelled from the injection device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the dosage knob of the device of Krulevitch et al. is configured to rotate as a medicament is expelled from the injection device, and thus the sensor arrangement rotates with the second portion as medicament is expelled by the injection device, as claimed since this is the known method of operation for performing an injection with the Lantus SoloStar insulin pen manufactured by Sanofi Aventis.
Regarding claim 50, Krulevitch et al. discloses the claimed invention as discussed above concerning claim 38, and Krulevitch et al. further discloses a medicament administration apparatus (drug delivery device 124) comprising: an injection device (drug delivery device 124) comprising a dosage knob (dosage selector 220) and a dose button (actuation button 216) arranged to cause expulsion of the medicament from the injection device; and the data collection device according to claim 38.
Krulevitch et al. does not expressly teach that the injection device (drug delivery device 124) comprises a dosage knob (dosage selector 220) configured to rotate as a medicament is expelled from the injection device. However, paragraph 72 teaches that the injection device is a Lantus SoloStar manufactured by Sanofi Aventis.
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art that the dosage knob of the Lantus SoloStar insulin pen manufactured by Sanofi Aventis is configured to rotate as a medicament is expelled from the injection device, as this is how the Lantus SoloStar insulin pen functions.
Nonetheless, Lantus video teaches how to use the Lantus SoloStar insulin pen. Specifically, at time stamp 4:04-4:06 and 4:49-4:52, the Lantus SoloStar insulin pen is shown with the dosage knob rotating as a medicament is expelled from the injection device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the dosage knob of the device of Krulevitch et al. is configured to rotate as a medicament is expelled from the injection device as claimed since this is the known method of operation for performing an injection with the Lantus SoloStar insulin pen manufactured by Sanofi Aventis.
Regarding claim 51, Krulevitch et al. teaches the claimed invention as discussed above concerning claim 50, and Krulevitch et al. further teaches that the second portion (knob 278 and follower 240, via activation button 251; paragraph 71) of the data collection device (unit 202) is arranged to press on the dose button (actuation button 216) when pressure is applied to the second portion (paragraph 71).

Allowable Subject Matter
Claims 24-26 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783